DETAILED ACTION
Applicants' arguments, filed 08/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-2, 4-5, and 7-12 are pending in the instant application. Claims 3 and 6 were cancelled by the applicant without prejudice or disclaimer. Claims 7-12 we added by applicant and are fully supported by the specification.  


Priority
The instant application is a 371 of PCT/IB2018/055337 filed on 07/18/2018, which claims domestic priority to provisional application 62/534,751 filed on 07/20/2017. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the coordinated metallic atom is acetil platinum acetonate" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in claim 1, from which claim 2 depends, because claim 1 recites “one or more coordinated metallic atoms”. Further, Acetil platinum acetonate is not a metallic atom, it is a compound made of atoms, platinum is a metallic atom.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and102(a)(2) as being anticipated by Krasnow et al. '972 (US 2013/0315972), provided by applicant in the IDS submitted 07/17/2020.
Krasnow et al. ‘972 teaches a cleaner (antimicrobial) that is a nanostructured material, which incorporates copper and other metals at minimal concentrations, the material can be functionalized with polyurethanes, hydrophilic polymers, or hydrophobic polymers, the material can take the form of a gel, a liquid, or a solid, and the material can include a carrier.
In regards to claim 1, Krasnow et al. ‘972 teaches a nanomaterial with a core-shell geometry with silica (aka silicone dioxide) and titania (aka titanium dioxide) as core materials, wherein the core material creates a porous cage to hold metal particles [0159-0160]. Krasnow et al. ‘972 teaches a nanomaterial that incorporates the metals copper, selenium, bismuth, silver, zinc, gold, silver, and platinum [abstract; 0009,0024-0029, 0120, 0130] at minimal concentration of less than 5%wt [Claims 31, 62, 70]. Krasnow et al. ‘972 further teaches that this material is functionalized [abstract; claim 1; 0010-0016, 0035, 0059, 0084-0087]. Krasnow et al. ‘972 teaches that the material is in the form of a gel (Krasnow at [claims 30, 67, 70; 0153, 0169]) and may include a carrier (Krasnow at claims 30-33). Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial, which is a cleaner that is meant to remove bacteria, viruses, and fungi [title; abstract; claims 32, 33, 63, 64, 71, 72; 0004, 009, 0143]. Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial for use on a surface, material, or person [Claims 32 ,33, 63, 64, 71]. 
In regards to claim 4, Krasnow et al. ‘972 teaches that the material is in the form of a gel [claims 30, 67, 70; 0153, 0169].
In regards to claim 5, Krasnow et al. ‘972 teaches that the material is in the form of a liquid [claim 1; 0012, 0169], solid [claims 30, 61, 70; 0012, 0149] or a gel [claims 30, 67, 70; 0153, 0169]. Krasnow et al. ‘972 teaches that the material may include a carrier [Krasnow at claims 30-33] and that a carrier may be a solid, cream, or a gel.
	In regards to claim 7, Krasnow et al. ‘972 teaches a nanomaterial that incorporates the metals copper, selenium, bismuth, silver, zinc, gold, silver, and platinum [abstract; 0009,0024-0029, 0120, 0130]. Krasnow further teaches that the metal may be copper [claims 19-21].
In regards to claim 8, Krasnow et al. ‘972 teaches a nanomaterial that incorporates the metals copper, selenium, bismuth, silver, zinc, gold, silver, and platinum [abstract; 0009,0024-0029, 0120, 0130]. 
In regards to claim 9, Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial for use on a surface, material, or person [Claims 32 ,33, 63, 64, 71]. Krasnow further specifies that the composition can be used in a personal hygiene product [claim 33].
In regards to claim 10, Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial for use on a surface, material, or person [Claims 32 ,33, 63, 64, 71].
In regards to claim 11, Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial for use on a surface, material, or person [Claims 32 ,33, 63, 64, 71]. Krasnow further teaches the use of the composition in hospitals [claim 72].
In regards to claim 12, Krasnow et al. ‘972 further teaches the nanomaterial as an antimicrobial, which is a cleaner that is meant to remove bacteria, viruses, and fungi [title; abstract; claims 32, 33, 63, 64, 71, 72; 0004, 009, 0143].


Response to Arguments
Applicant argues that the instantly claimed invention is aggregated into a network during synthesis to form an irreversible inorganic network which is a new advanced material containing; 
(i) TiO2 & SiO2, 
(ii) functional groups (sulfate, amine, phosphate, polyurethanes), and (iii) coordinated central metallic atoms, 
which is not taught by the prior art. 
The Examiner disagrees and does not find the argument persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of synthesis, the irreversible structure of the new material, or the end composition of network gel) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, Applicant’s arguments are not persuasive.   

Applicant argues that the Krasnow does not teach that the composition is a gel delivered in a carrier in the form of a gel, liquid, solid or oil. 
The Examiner disagrees and does not find the argument persuasive. Krasnow et al. ‘972 teaches that the material is in the form of a liquid [claim 1; 0012, 0169], solid [claims 30, 61, 70; 0012, 0149] or a gel [claims 30, 67, 70; 0153, 0169]. Krasnow et al. ‘972 teaches that the material may include a carrier [Krasnow at claims 30-33] and that a carrier may be a solid, cream, or a gel. Additionally, Krasnow teaches that the composition may be a liquid with thickeners or binders which would produce a gel [Krasnow at claims 1-14] and further specifies that the functionalized particles may also be added to a cream gel or solid [ Krasnow at claim 30]. Therefore, the end result of Krasnow may be a gel. Krasnow the further recites that the functionalized particles, i.e. gels, are added to other materials to produce shampoo, body wash, hair care products which one of ordinary skill in the art would recognize to include gels. As such, Applicant’s argument is unpersuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Krasnow et al. '972 further in view of Park '041 (KR 101020041B1); provided by applicant in the IDS submitted, English translation provided in the 892.
The teachings of Krasnow et al. ‘972 are discussed above. Additionally, Krasnow et al. ‘972 teaches platinum may be used as a metal [0120, 0130].
The teachings of Krasnow et al. ‘972 differ from the instantly claimed invention in that they do not expressly teach acetil platinum acetonate as the metal of the cleaner.
Park ‘041 teaches a solid powder or colloid cleaner (antimicrobial) that is a nanostructured material containing with a porous outer cage that contains within it the metals platinum and silver using the platinum precursor platinum acetylacetonate aka acetil platinum acetonate or Pt(acac)2 as its source of platinum.
In regards to claims 2 and 8, Park et al. ‘041 teaches platinum acetylacetonate aka acetil platinum acetonate or Pt(acac)2 as a platinum precursor for use in nanomaterials [claim paragraph 8; 0050, 0062, 0070].  
Park ‘041 differs from the instantly claimed invention in that Park ‘041 does not expressly teach the use of titanium dioxide and silicone dioxide, the use of functionalizing agents, or the nanostructured cleaner in the form of a gel or a liquid.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of the platinum precursor detailed in Park et al. ‘041, according to known nanomaterial methods, as the source of platinum to add to the nanostructured material of Krasnow et al. ‘972 to yield the predictable result of a platinum nanomaterial cleaner. See MPEP 2143 (I)(A). One of ordinary skill in the art would have a reasonable expectation of success because Park et al. ‘041 and Krasnow et al. ‘972 teach similar compositions and platinum acetylacetonate is a commonly used platinum precursor known in the art. Park ‘041 and Krasnow et al. ‘972 are analogous to the claimed invention because both prior art references are in the field of cleaners comprising metal based nanostructured materials for cleaning surfaces or materials.  Thus, the instantly claimed invention is prima facie obvious over the combined teaching of the prior art.


Response to Arguments
Applicant argues that due to the deficits of Krasnow the combination of Krasnow and Park fail to teach the instantly claimed invention.
The Examiner disagrees and does not find the argument persuasive. The arguments of Krasnow are addressed above and found to be unpersuasive. As such the combination of Krasnow and Park teach the instantly claimed invention. 


Conclusion
No claims are presently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612